                         Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 1 of 9



                   1   COOLEY LLP
                       MICHAEL G. RHODES (116127)
                   2   (rhodesmg@cooley.com)
                       WHITTY SOMVICHIAN (194463)
                   3   (wsomvichian@cooley.com)
                       BENJAMIN H. KLEINE (257225)
                   4   (bkleine@cooley.com)
                       KRISTINE FORDERER (278745)
                   5   (kforderer@cooley.com)
                       101 California Street, 5th Floor
                   6   San Francisco, CA 94111-5800
                       Telephone:     (415) 693-2000
                   7   Facsimile:     (415) 693-2222
                   8   Attorneys for Defendant
                       FACEBOOK, INC.
                   9

                 10                                    UNITED STATES DISTRICT COURT

                 11                              NORTHERN DISTRICT OF CALIFORNIA

                 12                                         SAN JOSE DIVISION

                 13

                 14    I.B., by and through his Guardian ad Litem       Case No. 12-CV-01894 BLF
                       GLYNNIS BOHANNON and J.W., by and
                 15    through his Guardian ad Litem STEVEN             FACEBOOK, INC.’S OPPOSITION TO
                       WRIGHT, individually and on behalf of all        THE CENTER FOR INVESTIGATIVE
                 16    others similarly situated,                       REPORTING, INC.’S MOTION FOR
                                                                        LEAVE TO INTERVENE AND TO UNSEAL
                 17                      Plaintiffs,                    JUDICIAL DOCUMENTS

                 18           v.                                        Date:       December 13, 2018
                                                                        Time:       9:00 a.m.
                 19    FACEBOOK, INC.,                                  Dept.:      Courtroom 3 (5th Floor)
                                                                        Judge:      Hon. Beth Labson Freeman
                 20                      Defendant.

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
  COOLEY LLP                                                              FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                           INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                          CASE NO. 12-CV-01894 BLF
                            Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 2 of 9



                   1   I.      INTRODUCTION
                   2           In response to the Motion for Leave to Intervene and to Unseal Judicial Documents

                   3   (“Motion to Unseal”) filed by the Center for Investigative Reporting (“CIR”), Facebook has

                   4   carefully reconsidered the exhibits that CIR seeks to unseal (the “Sealed Exhibits” or “Exhibits”)1

                   5   and will not oppose unsealing of most documents, as identified below.

                   6           However, CIR’s Motion to Unseal should be denied in whole or in part as to the other

                   7   Exhibits for which public disclosure still raises serious ongoing concerns. CIR’s Motion asks

                   8   how Facebook could have an ongoing need to seal documents in this case when “Facebook

                   9   Credits”—the specific payment method that Plaintiffs used to make the transactions in dispute—

                 10    are no longer used. The answer is that while “Facebook Credits” are no longer in use, users can

                 11    still make purchases on the Facebook platform through other methods (including in-app

                 12    purchases in games) and Facebook still handles refund requests relating to such purchases.

                 13    Facebook thus has a significant and ongoing interest in preventing fraud and abuse in its refund

                 14    process.

                 15            The Court has already performed a “detailed analysis” of the Sealed Exhibits and

                 16    determined that the risks of potential abuse and other “compelling reasons” support sealing of the

                 17    Sealed Exhibits under applicable law.        (See Dkt. No. 115.)       These reasons still apply, as

                 18    confirmed in the Declaration of John Green (“Green Declaration”) filed herewith, and there is no

                 19    basis for the Court to reverse its prior ruling on these specific materials.

                 20            Accordingly, Facebook respectfully requests that the Court deny CIR’s Motion to Unseal

                 21    as to Exhibits G and FF and as to portions of Exhibits D, E, V, JJ, OO and Plaintiffs’

                 22    Memorandum of Points and Authorities in Support of Their Motion for Class Certification

                 23    (“Plaintiffs’ MPA”).

                 24

                 25

                 26    1
                        As identified in CIR’s Motion, the Sealed Exhibits consist of Exhibits D, E, F, G, H, I, K, L, M,
                 27    N, O, P, Q, R, U, V, DD, EE, FF, GG, II, JJ, KK, LL, MM, NN, OO, and PP to the Declaration of
                       John R. Parker Jr. in Support of Plaintiffs’ Motion for Class Certification, and Plaintiffs’ MPA.
                 28    (Motion to Unseal at 2.)
  COOLEY LLP                                                                      FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         1.        INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                                  CASE NO. 12-CV-01894 BLF
                         Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 3 of 9



                   1   II.     BACKGROUND
                   2           A.        The Current Status of Facebook’s Payment Operations
                   3           Although some of Facebook’s relevant business practices have changed since the Court

                   4   ruled on sealing in late 2014, many of them have not. Thus, much of the information contained in

                   5   the Sealed Exhibits is still commercially sensitive today. For instance, Facebook no longer offers

                   6   “Facebook Credits”—the original subject of the lawsuit—which were a form of virtual currency

                   7   that users could purchase and then spend on Facebook’s platform. But Facebook still allows

                   8   users to purchase various items through Facebook’s platform, including purchases in various

                   9   third-party applications and games on Facebook’s platform. (See Green Declaration at ¶ 9.)

                 10    Facebook still handles refund requests in connection with these purchases, including requests

                 11    from minors, and still deals with attempted fraud and abuse of its payment processes and refund

                 12    policies. (Id.)

                 13            B.        The Sealed Exhibits
                 14            The Sealed Exhibits, filed by Plaintiffs in connection with their Motion for Class

                 15    Certification, relate to Facebook’s systems for processing payments on its platform. Specifically,

                 16    the documents discuss or reflect Facebook’s refund policies, fraud detection practices, and/or

                 17    strategic and competitive information about Facebook’s business. As the Court previously found,

                 18    there are “compelling reasons” to maintain the confidentiality of the Sealed Documents (Dkt. No.

                 19    115), which fall into the following categories:

                 20                     Refund Policies: Facebook does not publicly disclose the specific circumstances

                 21                      in which it will provide refunds for the simple reason that sharing this information

                 22                      would allow dishonest users to exploit Facebook’s policies. Armed with this

                 23                      information, users could tailor their refund requests to Facebook’s specific

                 24                      parameters that they know make it more likely that Facebook will grant their

                 25                      request. This causes harm not only to Facebook (and to honest users), but also to

                 26                      the third-party developers of the games and apps on Facebook’s platform. Further,

                 27                      Facebook’s policies and procedures for processing refund requests were developed

                 28                      over multiple years by Facebook’s analysts and engineers. Disclosure of this
  COOLEY LLP                                                                      FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                         2.        INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                                  CASE NO. 12-CV-01894 BLF
                       Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 4 of 9



                   1             information would give Facebook’s competitors the unfair benefit of Facebook’s
                   2             labor and analysis. The Court agreed with this justification for sealing. (See, e.g.
                   3             Dkt. No. 103 at 5:12-15 (“It seems logical for Defendant to be concerned, given
                   4             their past experiences with such dishonest users, that public disclosure of their
                   5             refund and fraud detection policies could cause the company financial harm.”)
                   6             (emphasis added); id. at 7:15-18 (“The Court agrees with Facebook that disclosure
                   7             of the information contained in these seven exhibits could cause Facebook
                   8             economic harm, by both permitting users to learn how refunds are granted in
                   9             certain circumstances, see id., and also informing Facebook’s competitors what
                 10              circumstances have merited and currently merit refunds[.]”) (emphasis added).
                 11             Fraud Detection Practices: Facebook has various systems in place in order to
                 12              detect and deter fraudulent action on its platform. This information is not shared
                 13              with the public because, in order for it to work, it must be kept out of the hands of
                 14              fraudsters. Public disclosure of this information could make Facebook’s systems
                 15              more vulnerable to fraudsters. Additionally, as also described above with respect
                 16              to Facebook’s refund policies, the methods and procedures that Facebook uses to
                 17              detect and monitor fraud are the product of many years of development by
                 18              Facebook.     Public disclosure of this information would give Facebook’s
                 19              competitors an unfair benefit. The Court agreed with this justification for sealing.
                 20              (See, e.g. Dkt. No. 103 at 4:21-24 (“The Court agrees with Defendant that
                 21              disclosure of this information … could be used by Facebook’s competitors to
                 22              harm the company economically[.]”) (internal citations and quotations omitted)
                 23              (emphasis added); id. at 5:20-22 (“Facebook contends that this information, if
                 24              disclosed, would harm its ability to detect and manage fraudulent behavior.
                 25              Such disclosures could cause Facebook financial and operational harm.”)
                 26              (internal citations and quotations omitted) (emphasis added).)
                 27             Sensitive Business and Financial Information: The final category of documents
                 28              reflect sensitive information about Facebook’s business strategies and finances.
  COOLEY LLP                                                               FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                 3.         INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                           CASE NO. 12-CV-01894 BLF
                         Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 5 of 9



                   1                  Public disclosure of this information would put Facebook at an unfair competitive
                   2                  disadvantage in dealing with its partners and competitors. The Court agreed with
                   3                  this justification for sealing. (See, e.g., Dkt. No. 103 at 6:3-5 (“This information,
                   4                  if publicly disclosed, could result in Facebook’s competitors learning about
                   5                  Facebook’s research to reduce the number of chargebacks, in particular portions
                   6                  that discuss the effectiveness of the methods Facebook uses.) (internal citations
                   7                  and quotations omitted) (emphasis added); id. at 6:11-12 (“Disclosure of this
                   8                  information could give Facebook’s competitors valuable information regarding
                   9                  return processes.”) (emphasis added).)
                 10           C.      Facebook’s Review of CIR’s Request
                 11           When Facebook first heard from CIR regarding its interest in the Sealed Exhibits,
                 12    Facebook agreed to engage with CIR to determine whether any of the documents could be
                 13    unsealed. Rather than engaging with Facebook in that process, CIR filed its Motion to Unseal
                 14    with the Court. Nonetheless. Facebook has continued its review process in good faith and agrees
                 15    that Exhibits F, H, I, K, L, M, N, O, P, Q, R, U, DD, EE, GG, II, KK, LL, MM, NN, and PP
                 16    no longer require sealing given the passage of time and ongoing developments in Facebook’s
                 17    business practices. Facebook further agrees that Exhibits D, JJ, OO, and Plaintiffs’ MPA may
                 18    be disclosed with redactions as set forth in Exhibits 1-4 to the Green Declaration. However,
                 19    Exhibits E, G, V, and FF present the same concerns that originally required sealing and these
                 20    documents should remain sealed or redacted in accordance with the Court’s prior findings.
                 21    III.   ARGUMENT
                 22           A.      The Court Applied the Proper Legal Standard in its Prior Order.
                 23           Throughout its Motion to Unseal, CIR repeatedly, and wrongly, claims that this Court
                 24    applied the “good cause” standard rather than the “compelling reasons” standard in granting
                 25    sealing of the Sealed Exhibits. While the Court referenced the good cause standard in its initial
                 26    order (Dkt. No. 103), the Court ultimately confirmed that the Sealed Exhibits met the “compelling
                 27    reasons” standard based on its “detailed analysis”:
                 28
  COOLEY LLP                                                                    FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      4.         INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                                CASE NO. 12-CV-01894 BLF
                         Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 6 of 9



                   1                  The Court has already engaged in a detailed analysis of this sealing
                                      request. See Sealing Order, ECF 103. After Plaintiffs initially
                   2                  requested that these 34 exhibits be sealed because they had been
                                      designated confidential or highly confidential by Defendant,
                   3                  Defendant narrowed its request and sought sealing of 24 exhibits in
                                      their entirety: Declaration of John Parker Exhibits G, H, I, K, L, M,
                   4                  N, O, P, Q, R, U, DD, EE, FF, GG, II, JJ, KK, LL, MM, NN, OO,
                                      and PP; as well as limited portions of five other documents:
                   5                  Plaintiffs’ Memorandum of Points and Authorities in Support of
                                      their Motion for Class Certification and Parker Declaration Exhibits
                   6                  D, E, F, and V. Pursuant to the analysis provided in the Court’s
                                      prior sealing order, ECF 103 at 2-8, the Court finds the Defendant
                   7                  has shown compelling reasons to seal the documents as
                                      requested[.]
                   8

                   9   (Dkt. No. 115) (emphasis added). Thus, the entire premise of CIR’s Motion—that the Court’s

                 10    prior orders should be reconsidered under the compelling reasons standard—should be rejected.

                 11    There is no reason for the Court to reverse its prior conclusion that compelling reasons supported

                 12    sealing of the Sealed Exhibits, which was entirely consistent with prevailing law. (Id.)

                 13           B.      The Court’s Order Was Entirely Consistent With Applicable Precedent.
                 14           Although there is a “presumption in favor of access” to court records, that presumption

                 15    can be overcome if there is a justification for sealing the record that outweighs the public policy

                 16    favoring disclosure. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th

                 17    Cir. 2006) (citation omitted). In weighing the competing concerns, courts must consider “the

                 18    public interest in understanding the judicial process and whether disclosure of the material could

                 19    result in improper use of the material for scandalous or libelous purposes[.]” Foltz v. State Farm

                 20    Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003) (quoting Hagestad v. Tragesser, 49 F.3d

                 21    1430, 1434 (9th Cir. 1995)). As the Ninth Circuit explains, the question of whether “compelling

                 22    reasons” exist for sealing is “best left to the sound discretion of the trial court.” See Center for

                 23    Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir. 2016) (citation omitted).

                 24    Examples of documents that can be properly sealed under the compelling reasons standard

                 25    include “sources of business information that might harm a litigant’s competitive standing.” See

                 26    Center for Auto Safety, 809 F.3d at 1096-97 (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S.

                 27    589, 598-99 (1978)).

                 28
  COOLEY LLP                                                                    FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       5.        INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                                CASE NO. 12-CV-01894 BLF
                         Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 7 of 9



                   1          CIR suggests that this Court exercised its discretion improperly in sealing the Exhibits at
                   2   issue, but the authorities that CIR cites in its Motion actually support sealing here when read
                   3   closely. For instance, CIR relies heavily on Opperman v. Path, Inc., No. 13-cv-00453-JST, 2016
                   4   U.S. Dist. LEXIS 17222, at *24 (N.D. Cal. Feb. 11, 2016) for the proposition that a litigant’s
                   5   embarrassment about certain records and the prospect of exposure to future litigation cannot
                   6   justify sealing under the compelling reasons standard. But this has nothing to do with Facebook’s
                   7   request to seal commercially sensitive information here.      As reflected in Facebook’s prior
                   8   declarations supporting sealing and as this Court found, public disclosure of the Sealed Exhibits
                   9   could (among other things) cause Facebook to suffer competitive harm. (See e.g., Dkt. No. 103 at
                 10    6:3-4, 11-12, 20-21; 7:17-18.) Opperman confirms that these types of competitive harms are
                 11    appropriate grounds for sealing under the compelling reasons standard, noting that “sources of
                 12    business information that might harm a litigant’s competitive standing” may be properly sealed.
                 13    2016 U.S. Dist. LEXIS 17222, at *21 (quoting Nixon, 435 U.S. at 598).
                 14           CIR also mischaracterizes the holding of In re Target Corporation Customer Data
                 15    Security Breach Litigation, Case No. 14-md-2522, Order (D. Minn. Aug. 13, 2015). In Target,
                 16    the court denied a motion to seal various documents related to a data breach because defendant
                 17    Target failed to demonstrate with “specificity” how the information at issue warranted sealing.
                 18    Id. at p. 3. However, the court acknowledged that information that would “assist a hacker today
                 19    in conducting ‘reconnaissance’ of Target’s data security systems” could be properly sealed, even
                 20    though Target failed to show that the specific documents at issue could be used for that purpose.
                 21    Id. Target supports sealing here because many of the Sealed Exhibits would, in fact, “assist”
                 22    fraudsters in conducting “reconnaissance” of Facebook’s systems and policies for improper
                 23    purposes, as explained in the Green Declaration.
                 24           C.     There Are Still “Compelling Reasons” To Seal The Identified Exhibits.
                 25           As noted above, Facebook reviewed each of the specific documents raised in CIR’s
                 26    motion in good faith to assess whether there are ongoing concerns with public disclosure. With
                 27    respect to nearly all Exhibits as identified above, Facebook does not oppose CIR’s request for
                 28    unsealing (subject to the redactions as specified in Facebook’s proposed order and attached
  COOLEY LLP                                                                  FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     6.        INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                              CASE NO. 12-CV-01894 BLF
                           Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 8 of 9



                   1   exhibits). But as explained in more detail in the Green Declaration, Exhibits G and FF (in their
                   2   entirety), Exhibits E and V (as to the portions that were previously redacted) and Exhibits D
                   3   and Plaintiffs’ MPA (as to many of the portions that were previously redacted) still raise the
                   4   same compelling need for confidentiality that supported the Court’s prior sealing orders. CIR’s
                   5   blanket assertion that none of the Sealed Exhibits warrants continued sealing is based on its
                   6   speculation as to “whether Facebook even uses any of these policies and practices in its business”
                   7   and “whether much of this information has already become public.” (Motion to Unseal at 15.)
                   8   Facebook has addressed these questions in the Green Declaration, which confirms why Exhibits
                   9   D, E, G, V, FF, and Plaintiffs’ MPA continue to raise the concerns that justified sealing per this
                 10    Court’s prior orders.2
                 11            D.      The Documents In This Case Have Little To Do With The Current Issues
                                       That Are The Premise Of CIR’s Request.
                 12

                 13            In articulating its interest in the Sealed Exhibits, CIR says that these Exhibits are “related

                 14    to one of the most impactful and important news stories vital to the public today.” (Motion to

                 15    Unseal at 7.) The current issues that CIR points to, however, have nothing to do with this

                 16    litigation or the information in the Sealed Exhibits. Specifically, CIR claims that “[g]iven the

                 17    recent Cambridge Analytica scandal and Facebook’s public reports that 98% of its quarterly

                 18    revenue comes from advertising, its role in stewarding consumer data is of the utmost importance

                 19    in protecting consumer’s [sic] heath, safety, and privacy.” (Id. at 3.) But this case concerned

                 20    only the specific issue of minors seeking refunds for in-app purchases under the California

                 21    Family Code. It had nothing to do with advertising revenue, stewarding consumer data, or user

                 22    privacy.     It certainly had nothing to do with Cambridge Analytica or any sort of political

                 23    advertising or content on Facebook. It is not clear how CIR’s legitimate interest in the current

                 24    issues identified in its Motion (see id. at 4) can support accessing confidential information in a

                 25    case that is at most tangentially related.

                 26
                       2
                 27     As set forth in the Green Declaration, Facebook’s proposed redactions to Exhibits JJ and OO
                       are not substantive, but rather target internal codes, URLs, and any user-identifying information
                 28    contained in the document.
  COOLEY LLP                                                                     FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                        7.        INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                                 CASE NO. 12-CV-01894 BLF
                           Case 5:12-cv-01894-BLF Document 179 Filed 10/08/18 Page 9 of 9



                   1           Indeed, the muted level of public interest in this case is confirmed by CIR’s citations.
                   2   CIR says that “the public interest in these matters is immense” but is able to cite only two articles
                   3   about this case, from 2015 and 2016. This effectively confirms there is scant public interest today
                   4   about this case.3 (Id. at 7.) Regardless, even if CIR had showed substantial ongoing public
                   5   concern over this litigation, Facebook has demonstrated the compelling need to maintain sealing
                   6   of the identified Exhibits herein.
                   7   IV.     CONCLUSION
                   8           For the reasons described herein, and in the Green Declaration, Facebook respectfully
                   9   requests that Exhibits G and FF remain under seal and Exhibits E and V remain redacted
                 10    pursuant to the Court’s prior Orders. Facebook agrees that Exhibits F, H, I, K, L, M, N, O, P,
                 11    Q, R, U, DD, EE, GG, II, KK, LL, MM, NN, and PP may be unsealed and that Exhibits D, JJ,
                 12    OO, and Plaintiffs’ MPA may be unsealed with the redactions shown in Exhibits 1-4 to the
                 13    Green Declaration.
                 14

                 15    Dated: October 8, 2018                         COOLEY LLP
                                                                      MICHAEL RHODES (116127)
                 16                                                   WHITTY SOMVICHIAN (194463)
                                                                      BENJAMIN H. KLEINE (257225)
                 17                                                   KRISTINE FORDERER (278745)
                 18

                 19                                                   /s/ Whitty Somvichian
                                                                      Whitty Somvichian
                 20                                                   Attorneys for Defendant
                                                                      FACEBOOK, INC.
                 21

                 22

                 23    188368607


                 24

                 25
                       3
                 26     In fact, CIR actually speculates that the Sealed Exhibits will not have “any value” at all, except
                       as “historical context” given that Facebook no longer uses the Facebook Credits system. (See
                 27    Motion to Unseal at 6 (“[I]t is highly suspect that the records requested here—dating back six
                       years—have any value other than providing historical context for a company in an industry that is
                 28    pressed to change on a near daily basis[.]”).)
  COOLEY LLP                                                                    FACEBOOK’S OPP. TO CIR’S MTN FOR LEAVE TO
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                       8.        INTERVENE AND UNSEAL JUDICIAL DOCUMENTS
                                                                                                CASE NO. 12-CV-01894 BLF
